In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated October 30, 1967, which denied the application without a hearing. Order reversed, on the law, and proceeding remitted to the Criminal Term for a hearing (People v. Harvin, 26 N Y 2d 656; People v. Bagley, 23 N Y 2d 814; People v. Granello, 18 N Y 2d 823, 824). Appellant’s claim that the evidence before the Grand Jury was insufficient, not having been made prior to judgment, is untimely (People v. Martin, 32 A D 2d 927, 928; People ex rel. Williams v. La Vallee, 30 A D 2d 1034; People ex rel. Wysokowski v. Conboy, 19 A D 2d 663, 664; People v. Parker, 8 A D 2d 863). Hopkins, Acting P. J., Shapiro, Gulotta, Christ and Benjamin, JJ., concur.